Citation Nr: 0302513	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-22 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for urinary 
tract infection, based on an initial award.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
September 1988, and from February 1989 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran 
entitlement to service connection for urinary tract 
infection, assigning the disability a noncompensable rating.  
In November 1994, the veteran notified VA of her 
dissatisfaction with the assigned rating.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Prior to the veteran's September 2002 VA examination, her 
urinary tract infection was mild without pyuria with diurnal 
and nocturnal frequency, and without urine leakage, 
frequency, or obstructed voiding.  

3.  The veteran's September 2002 VA examination report 
diagnosis urinary tract infection and notes urinary 
frequency, with voiding every two to three hours during the 
day and once or twice during sleeping hours.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for urinary tract 
infection, from the effective date of the grant of service 
connection through September 19, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7512 
(1992 & 2002).  

2.  The criteria for a 10 percent rating for urinary tract 
infection, effective from September 20, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7512 
(1992 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the correspondence sent to the veteran 
in October 1994 and June 2001, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, as well as a September 
1999 Statement of the Case and an October 2002 Supplemental 
Statement of the Case, provided to both the veteran and her 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how her 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  



Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

The veteran's service-connected urinary tract infection is 
rated under diseases of the genitourinary system in VA's 
Schedule for Rating Disabilities, specifically, under 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7512, pertaining 
to chronic cystitis.  By regulatory amendment effective 
February 17, 1994, changes were made to the schedular 
criteria for evaluating chronic cystitis.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  

Under the criteria for chronic cystitis in effect prior to 
February 17, 1994, Diagnostic Code 7512 provides that mild 
chronic cystitis warrants a noncompensable rating.  Moderate 
cystitis, with pyuria, diurnal and nocturnal frequency, 
warrants a 10 percent rating.  Moderately severe cystitis 
with diurnal and nocturnal frequency with pain and tenesmus, 
warrants a 20 percent rating.  Severe cystitis, with 
urination at intervals of one hour or less, or with a 
contracted bladder, warrants a 40 percent rating, and where 
incontinence exists, requiring constant wearing of an 
appliance, a 60 percent rating is warranted.  See 38 C.F.R. 
§ 4.115a.  

Under the revised criteria, effective February 17, 1994, for 
chronic cystitis, including interstitial and all etiologies, 
infectious and non-infectious, chronic cystitis is rated as 
voiding dysfunction.  See 38 C.F.R. § 4.115b.  

If continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence results in 
voiding dysfunction requiring the wearing of absorbent 
materials, which must be changed less than two times per day, 
warrants a 20 percent rating.  If the absorbent materials 
must be changed two-to-four times per day, a 40 percent 
rating is warranted.  If the voiding dysfunction requires the 
use of an appliance or the wearing of absorbent materials, 
which must be changed more than four times per day, a 60 
percent rating is warranted.  See 38 C.F.R. § 4.115a.  

If continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence results in 
urinary frequency necessitating daytime voiding, with the 
interval between voiding is between two and three hours, or 
awakening to void is two times per night, a 10 percent rating 
is warranted.  If the interval for daytime voiding is between 
one and two hours, or awakening to void three to four times 
per night, a 20 percent rating is warranted.  If the interval 
between voiding during daytime is less than one hour, or 
awakening to void five or more times per night, a 40 percent 
rating is warranted.  Id.  

Based on the veteran's service medical records and post-
service VA examination, the RO granted the veteran 
entitlement to service connection for urinary tract infection 
in August 1994, effective from the time of her separation 
from active duty in January 1991.  A noncompensable rating 
was assigned, to which the veteran expressed her 
dissatisfaction, and which has since remained in effect.  

The veteran's service medical records show that she was 
treated on a number of occasions for urinary tract infection.  
Post-service VA examination report of April 1991 includes the 
diagnosis of a history of recurrent urinary tract infections.  
The veteran's VA outpatient treatment records for July and 
August 1991 show she was seen for complaints of urinary tract 
infection.  Urinalysis was negative.  VA examination of 
October 1991 revealed no significant pelvic abnormalities.  
Her VA outpatient treatment records for July 1991 to January 
1995 show that she was seen on about five occasions between 
January 1992 and August 1993 for complaints of urinary tract 
infection; however, examination results were consistently 
negative, as were urinalysis results.  She underwent VA 
psychiatric evaluations in December 1994 and June 1998, which 
do not indicate any complaints pertaining to urinary tract 
infection.  

Private medical records from Bay Medical Center for various 
periods between June 1996 and October 2000 show that, in 
October 2000, the veteran was seen for complaints of urgency 
of urination, with intermittent frequency on and off for 
about one month, and for abdominal bloating.  The impression 
was urinary tract infection. A few days later, she was see 
for her yearly check-up, where she reported having some 
pelvic pain in the left lower quadrant, bloating and 
discomfort.  Pelvic ultrasounds scan revealed uterus with 
normal size, shape and position.  The endometrial stripe was 
very thin and there was some fluid in the cul-de-sac. The 
impression was pelvic inflammation, with some urinary tract 
symptoms.  

During the September 2002 VA examination, the veteran 
reported having urinary tract infection about one or twice 
each month, with the need to void about every two to three 
hours while awake, and that she had to get up one or two 
times at night.  She reported no hesitancy, no incontinence, 
and a normal stream.  She recently had been seen her private 
physician for a recurrent episode of urinary tract infection 
symptoms and that a urinary tract infection was diagnosed by 
urinalysis.  She had not undergone cystoscopy, but had an 
appointment in a about a week with her private physician and 
would probably undergo a cystoscopy at that time.  The 
veteran has not provided VA with copies of either the 
urinalysis results or cystoscopy.  On VA examination, she was 
in no acute distress; abdomen was soft and nontender; no 
costovertebral angle tenderness was found; and no fistula.  
The diagnosis was chronic, recurrent urinary tract infection 
(cystitis).  

Analysis

Applying the relevant law and regulation to the facts of this 
case, the Board notes that under the regulations in effect 
prior to February 12, 1994, for a compensable evaluation, the 
medical evidence must show moderate pyuria with diurnal and 
nocturnal frequency; severe cystitis with urination at 
intervals of one hour or less, a constricted bladder; or 
incontinence requiring an appliance.  With the medical 
evidence not reflective of such manifestations, the veteran's 
urinary tract infection is appropriately rated as mild 
warranting no more than a noncompensible rating under 
Diagnostic Code 7512 from the time of the award of service 
connection for urinary tract infection under the former 
criteria, and the noncompensable rating fully comports with 
the that schedular criteria.  

Effective from February 12, 1994, a noncompensable rating is 
appropriate under the current, revised criteria, in the 
absence of medical evidence showing chronic cystitis that 
includes interstitial and all etiologies, infectious and 
noninfectious.  Such condition is evaluated under voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  For a 20 percent, or greater disability rating, 
under voiding dysfunction, the medical evidence must show 
urinary leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence resulting in the need to 
wear a absorbent material that must be changed more than 
twice a day.  The veteran does not have such manifestations 
requiring the wearing of absorbent material.  Likewise, under 
urinary frequency, there must be medical evidence of daytime 
voiding every two or three hours, for a 10 percent rating, 
and more frequently for higher ratings, or awakening to void 
from two times a night, for a 10 percent rating, to five or 
more times for a rating greater than 10 percent.  Current 
medical evidence shows that the veteran claims she needs to 
void about every two to three hours while awake and that she 
needs to get up about one or two times during normal sleeping 
hours.  Following examination of the record, and personal 
examination of the veteran, the examiner diagnosed chronic, 
recurrent urinary tract infection, cystitis.  The veteran did 
not submit the private urinalysis results or cystoscopy 
report noted in the September 2002 VA examination report.  
Therefore, the earliest medical evidence of a worsening of 
her urinary tract infection is revealed during her September 
2002 VA examination.  Under the circumstances, as of the 
September 2002 VA examination, it appears that the veteran's 
urinary tract infection has become more akin to the criteria 
for a 10 percent, and no higher, disability evaluation under 
the revised regulations pertaining to dysfunctions of the 
genitourinary system.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances, the Board finds that, as of the veteran's 
September 2002 VA examination, the revised regulations are 
more favorable.  Hence, with all reasonable doubt being 
resolved in the veteran's favor, the Board concludes that, 
effective from September 20, 2002, the date of her VA 
examination, a 10 percent rating is appropriate for her 
urinary tract infection and fully and fully comports with the 
applicable schedular criteria.  

Under the circumstances, a noncompensable rating is 
appropriate for the veteran's urinary tract infection since 
the effective date of the award of service connection and, 
effective from the date of her September 2002 VA examination, 
a 10 percent, and no higher, disability rating is appropriate 
for her urinary tract infections under the current criteria.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's urinary tract infection at any stage under 
consideration.  In this regard, the Board notes that the 
medical evidence reflects that the veteran has not undergone 
prolonged hospitalization for her urinary tract infection or 
that the disability has caused marked interference with 
employment as to render impractical the application of the 
regular schedular standards during any stage under 
consideration.  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.2.  Hence, in the absence of evidence such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

At this point, the Board notes that the claims file reflects 
consideration of all evidence in light of the applicable 
rating criteria throughout the veteran's appeal.  Hence, the 
RO has effectively considered the appropriateness of its 
initial evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Likewise, 
In reaching this decision, the Board has considered the 
appropriateness of the initial rating for the veteran's 
urinary tract infection under the applicable criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  




ORDER

As the assignment of a noncompensable disability rating, 
since the grant of service connection through September 19, 
2002, for urinary tract infection, was proper, a higher 
evaluation for that period is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent rating for 
urinary tract infection, effective from September 20, 2002, 
is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

